                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

TURIQUE PATRICK-PEREZ,              :

                   Plaintiff        :      CIVIL ACTION NO. 3:18-2202

          v.                        :          (JUDGE MANNION)

LACKAWANNA COUNTY                   :
SHERIFF’S OFFICE AND
LACKAWANNA COUNTY,                  :

                   Defendant        :

                                 ORDER
         In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT the defendant’s motion to dismiss (Doc. 10) is

DENIED.

                                        s/Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

DATE: August 13, 2019
18-2201-01-order
